Citation Nr: 0818832	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  03-36 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for a left ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1970 until 
December 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.        

When this matter was initially before the Board in May 2006, 
the Board denied the claim for a disability rating in excess 
of 20 percent for residuals of a left ankle injury.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an August 
2007 order, the Court granted the parties' joint motion for 
remand, vacating the Board's May 2006 decision and remanding 
the case for compliance with the terms of the joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The joint motion for remand found that the veteran's left 
ankle disability was not fully assessed in terms of his ankle 
joint symptoms, specifically including whether ankylosis is 
present following his left ankle surgery and DeLuca criteria 
relative to his additional functional loss on use due to pain 
on motion or due to flare-ups of the disability.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-
206 (1995). 

As such, the Board has no discretion and must remand this 
claim for a VA examination (that addresses ankylosis and 
DeLuca) to comply with the Court's August 2007 Order granting 
the parties' joint motion to remand.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998); see also Forcier v. Nicholson 19 
Vet. App. 414, 425 (2006) (holding that the duty to ensure 
compliance with the Court's order extends to the terms of the 
agreement struck by the parties that forms the basis of the 
joint motion to remand).  

The Board also notes that a January 2007 rating decision 
denied the veteran's claim for a disability rating in excess 
of 20 percent for residuals of a left ankle injury, status 
post talocalcaneal fusion, after the issuance of the May 2006 
Board denial.  The veteran was scheduled for a VA examination 
in January 2007, but did not appear for his examination.  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case. The consequences of failing to 
report for a VA examination without good cause may include 
the denial of his claim. 38 C.F.R. §§ 3.158 and 3.655 (2007).

Accordingly, the case is REMANDED for the following actions:

1. The veteran should be afforded an 
examination on his left ankle to 
ascertain the severity and 
manifestations of his service-connected 
disability and the degree of impairment 
it causes in his ability to work.  Any 
and all indicated evaluations, studies 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner should review all pertinent 
records associated with the claims 
file, and following this review and 
examination, report complaints and 
clinical findings pertaining to the 
veteran's left ankle disability in 
detail.

The examiner should comment on the 
presence or absence of flare-ups or 
pain, weakness, excessive fatigability 
with use, incoordination, painful 
motion, and pain with use.  The 
examiner should attempt to offer an 
opinion as to whether these factors 
produce any additional limitation of 
motion, and if possible, report such 
additional functional impairment in 
terms of additional degrees of 
limitation of ankle motion, and comment 
on the presence or absence of any left 
ankle symptomatology, specifically 
including the presence or absence of 
ankylosis.

A clear rationale for all opinions 
should be made, with a discussion of 
the facts and medical principles 
involved.  The claims file must be made 
available to the examiner for review in 
connection with the examination.

2.  If the benefit sought remains 
denied, the veteran and his 
representative must be furnished a 
Supplemental Statement of the Case and 
be given an opportunity to submit 
written or other argument in response 
before the claims file is returned to 
the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).
 
